Citation Nr: 0328000	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  90-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Whether a reduction in the rating for left hip disability 
as a residual of Legg-Perthes disease from 80 percent to 50 
percent effective from September 30, 1986, was proper.  

3.  Entitlement to special monthly compensation on account of 
the loss of use of the left foot in accordance with the 
provisions of 38 U.S.C.A. § 1114(k) (West 2002).

4.  Entitlement to special monthly compensation based on 
being permanently housebound under the provisions of 
38 U.S.C.A. § 1114(s) (West 2002).

5.  Entitlement to an increased evaluation for left hip 
disability as a residual of Legg-Perthes disease, currently 
evaluated as 50 percent disabling.

6.  Entitlement to an increased evaluation for cervical spine 
disability, currently evaluated as 40 percent disabling.

7.  Entitlement to an increased evaluation for left knee 
arthritis, currently evaluated as 30 percent disabling.

8.  Entitlement to an increased evaluation for right knee 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Joseph L. Kashi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
September 1974 when he was placed on the temporary disability 
retired list.  He was permanently retired by reason of 
physical disability in June 1978.  The veteran had additional 
service in the Air National Guard from January 1956 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Outpatient Clinic and Regional Office 
(RO) in Anchorage, Alaska.  The case was remanded in August 
2002.  It is again before the Board for appellate review.

The veteran's case was remanded in August 2002 in order to 
afford the veteran an opportunity to testify at a hearing 
before a Veterans Law Judge (VLJ) from the Board.  The 
veteran was scheduled for a hearing on February 3, 2003, and 
was notified of the hearing date by way of a letter dated in 
December 2002.  The veteran was sent a reminder notice of the 
hearing date in January 2003.

Associated with the claims file is a January 2003 letter from 
the veteran's attorney to the Board requesting that the 
veteran's hearing be relocated from the RO in Anchorage to 
the Kenai, Alaska area.  The attorney included a letter from 
the veteran's private physician.  The physician had advised 
the veteran that it was not recommended that he travel beyond 
the Kenai area due to medical reasons.  

Associated with the claims file is a Report of Contact 
between the veteran's attorney and the VLJ designated to 
preside at the veteran's February 2003 hearing.  The Report 
of Contact noted that the attorney was informed that the 
hearing could not be held in the veteran's "home area."  
The Report of Contact also showed that the veteran wanted a 
decision review officer (DRO)/RO hearing in lieu of a Board 
hearing.  The question of a local hearing will be further 
discussed in the REMAND portion of this decision.

Subsequent to the cancellation of the February 2003 hearing, 
the veteran's attorney submitted a March 2003 request for an 
extension of time to submit evidence to the Board.  The 
extension was granted by way of a letter dated April 15, 
2003.  The veteran was given until June 1, 2003, to submit 
additional evidence, information, or argument to the Board.  

The veteran, through his attorney, submitted a significant 
amount of additional evidence by way of paper records as well 
as evidence contained on a compact disc (CD).  The latter 
material was printed out and associated with the claims file 
in paper form.  

Finally, the Board notes that the veteran's attorney 
requested in April 2003, that the Board order any necessary 
medical treatment or surgery be done in Anchorage, Alaska, by 
a mutually agreeable orthopedic surgeon in private practice 
rather than have the veteran travel to Seattle, Washington.  
The basis for the request was that the veteran's private 
physician was of the opinion that air travel to Seattle could 
have life-threatening consequences for the veteran.  The 
Board does not have jurisdiction to rule on issues regarding 
the location for providing medical treatment, the type/kind 
of medical treatment to be provided, or the individual 
designated to provide the treatment.  See 38 C.F.R. 
§ 20.101(b) (2002).  Accordingly, the Board will not address 
the representative's request in the decision below.  

The first three issues listed on the title page of this 
document will be addressed in the decision below.  The 
remaining issues will be addressed in the remand that follows 
the decision.


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral hip 
disabilities.

2.  The veteran has suffered multiple falls that have been 
attributed to problems associated with his service-connected 
bilateral hip disabilities.

3.  There is a reasonable basis to attribute the veteran's 
current left shoulder disability--adhesive capsulitis, 
residuals of a rotator cuff tear and bursitis/tendonitis, to 
falls associated with the veteran's service-connected 
bilateral hip disabilities.

4.  The residuals of the veteran's left total hip replacement 
are such that he has effectively loss the use of the left 
foot.  The veteran is essentially unable to move his left leg 
without assistance from his hands; he has severe problems 
balancing on the left leg, and his propulsion is extremely 
limited.  There is no effective function remaining, other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee, with use of a 
suitable prosthetic appliance.

5.  The veteran's service-connected residuals of a left total 
hip replacement had been evaluated at 80 percent for more 
than five years when the RO reduced the evaluation to 
50 percent in March 1987.  

6.  The rating reduction was based on the results of two VA 
examinations conducted in December 1986 and January 1987.  
The evidence on file at the time of the March 1987 reduction 
decision did not warrant the conclusion that there was 
sustained improvement of the left hip disability that was 
likely to be maintained under the ordinary conditions of 
life.  


CONCLUSIONS OF LAW

1.  A left shoulder disability, including adhesive 
capsulitis, residuals of a rotator cuff tear and 
bursitis/tendonitis, is proximately due to service-connected 
bilateral hip disabilities.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2003).

2.  The criteria for entitlement to special monthly 
compensation based on the loss or loss of use of the left 
foot has been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 
38 C.F.R. §§ 3.350, 4.63 (2003). 

3.  The March 1987 reduction of an 80 percent rating for 
service-connected residuals of a left total hip replacement 
was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.344, 4.1-4.14, 4.71a, Diagnostic Codes 5054, 
5255.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A DA Form 261 of record contains a breakdown of the veteran's 
active and inactive service.  It showed National Guard 
service beginning in January 1956 and ending in August 1957.  
The veteran had two periods of active duty for training 
(ADT), one for 19 days in June/July 1956 and another for 15 
days in June 1957.  The veteran enlisted in the active Army 
in February 1964.  

Service medical records (SMRs) for the veteran reflect no 
evidence of a left shoulder injury or problem.  A November 
1972 neurology consult noted that the veteran was struck in 
the back of the neck in May 1972.  The consult reported right 
arm symptoms; no left arm problems were identified.  
Sensation was intact as were reflexes.  The assessment was no 
evidence of a neurological deficit.  A November 1972 annual 
physical examination reported that the veteran had been seen 
for right arm pain and numbness with no mention of any left 
shoulder problems.  A January 1974 orthopedic clinic entry 
noted that the veteran had bilateral hip and back pain for 
over 6 months.  It was also noted that his left arm twitched.  
An April 1974 clinical notation reported on the veteran's 
continued problems with both hips, left worse than right.  

Additional evaluation of the veteran's bilateral hip 
condition at Walter Reed Army Medical Center and Brooke Army 
Medical Center did not report any incidental findings 
regarding the left shoulder.

Evidence of record clearly documents that the veteran was 
involved in a high-speed motor vehicle accident (MVA) while 
stationed in Germany in 1965.  However, the SMRs do not 
report any residual left shoulder problems as a result of the 
accident.  

The veteran did not list a left shoulder condition at the 
time he submitted his original claim for VA disability 
compensation benefits in September 1974. 

At a July 1986 VA examination, the veteran reported that he 
had suffered a fall two year earlier and had been knocked 
unconscious.  The veteran attributed his fall to his left leg 
giving way.  

The veteran was also afforded a VA rheumatology examination 
in January 1987 to evaluate complaints of pain in multiple 
joints, to include the shoulders.  The veteran related that 
he had fallen earlier in the day and landed on his left 
shoulder.  

Records from Peninsula Physical Therapy were associated with 
the claims file in January 1987.  A January 1987 report noted 
that the veteran complained of continuous pain.  The 
therapist said the veteran was unable to use crutches or 
canes to stabilize his gait due to pain and weakness in his 
shoulder girdle and upper extremities.  She also said that 
the veteran had fallen several times.  The veteran's muscle 
tone was described as low in the trunk and extremities and 
muscle bulk as small and atrophic in the trunk and 
extremities.  The therapist reported that, in addition to the 
veteran's bilateral hip condition, he also had degenerative 
osteoarthritis in both shoulders, entire spine and knees.  

The veteran was denied service connection for left shoulder 
arthritis/tendonitis in March 1987.  The veteran submitted a 
statement in May 1987 wherein he said that he no longer had 
full use of his left arm and referred to a fall he had 
suffered.  

The veteran submitted medical records in September 1988.  
Included in the records was a letter from G. B. von Wichman, 
M.D., dated in November 1986.  He said that the veteran was 
diagnosed with pericapsulitis of the left shoulder and had 
received injections of Xylocaine and Cortisone.

The veteran and his wife testified at a hearing at the RO in 
October 1988.  The veteran testified regarding the incident 
in service when he was struck in the upper back and shoulders 
by an A-frame.  The veteran said that he no longer used 
crutches to get around because he no longer felt safe using 
them.  The veteran related that his back, shoulders, knees, 
arms, neck, and hips would all start hurting in the late 
afternoon.  

The veteran included a statement from G. F. Garnett. M. D., 
that was dated in October 1988.  Dr. Garnett said that the 
veteran's leg muscles had atrophied to the point where he 
would fall and was unable to support himself with crutches 
due to severe limb girdle disease of the shoulders.  

Additional records from Dr. von Wichman were received in 
January 1989.  The records related to outpatient visits from 
December 1986 to December 1988.  A December 1986 entry noted 
that the veteran complained of pain in both shoulders and 
wanted to have them injected.  The left shoulder was injected 
at that time.  In January 1988 the veteran was seen for a 
complaint of left shoulder pain and stiffness.  The veteran 
related an incident when he slipped and fell on the ice a 
year earlier and landed on his shoulder.  Dr von Wichman said 
that would explain the atrophy of the muscles, limited motion 
and recurrent pain.  He said this could only be explained by 
a rotator cuff lesion.  Finally, an entry dated in December 
1988 noted that the veteran had a terrible time in the winter 
because he had no control over his legs.  Also, with his left 
shoulder developing dystrophic changes, the veteran felt very 
handicapped.  

Additional medical records noted that the veteran had 
suffered multiple falls over the years.  He also expressed 
continued complaints related to his left shoulder.

The veteran was noted to have a frozen left shoulder as 
reported at a VA examination in December 1993.  The veteran 
was also noted to have decreased range of motion of his neck 
in all directions tested.  The examiner stated that there was 
a definite decrease in the left deltoid mass.  There was also 
a definite decrease in the triceps and biceps, described as 
pretty much 3.5 to 4/5 in the left upper extremity.

In January 1994 a VA orthopedic examiner provided diagnoses 
of:  cervical disc degeneration at multiple levels with 
possible radiculopathy involving either the right, left or 
both upper extremities on that basis; and, adhesive 
capsulitis of the left shoulder, etiology uncertain.  In 
regard to an etiology of the left shoulder diagnosis, the 
examiner said that the veteran appeared to have adhesive 
capsulitis and probably some muscle wasting.  He was not sure 
if this was due to an intrinsic shoulder problem to begin 
with or whether it was related to the veteran's degenerative 
disc disease (DDD) in the cervical area.  He noted that the 
shoulder x-rays were normal but that it was conceivable that 
the veteran had a tendonitis or bursitis that resulted in 
decreased shoulder use and adhesive capsulitis.  The veteran 
also could have developed adhesive capsulitis secondary to 
not moving the extremity due to pain that was related to the 
neck condition.  The examiner stated that he could not 
differentiate those based on information available to him.  
He said there was also a question of whether the veteran had 
upper extremity radiculopathy related to his neck problem. 

The Board notes that the a report from R. A. Sparks, III, 
M.D., from February 1995, stands in contrast to the above 
findings.  Dr. Sparks was an Army physician that was involved 
in the veteran's medical board during service.  The veteran 
had traveled to Alabama for an examination by the doctor.  
Dr. Sparks said that the veteran's upper extremities were 
well muscled.  He opined that this was probably due to the 
veteran's use of crutches.  Dr. Sparks said that the 
veteran's biceps, triceps, and deltoid muscles were all well 
developed and demarcated.  He said that the range of motion 
for the left shoulder revealed some mild crepitus that was 
compatible with chronic bursitis and/or impingement syndrome.  

The veteran submitted treatment records from G. Araoz-Fraser 
(Fraser), M. D., in July 2000.  The records covered a period 
from October 1996 to May 2000.  Dr. Fraser noted that the 
veteran had decreased, mild muscular tone of the left 
shoulder.  Dr. Fraser wrote a letter to VA in January 1997 
requesting authorization for care of the veteran.  He said 
that the veteran suffered from loss of use of his left 
shoulder and left hip.  This loss of use was considered 
secondary to an injury sustained in service.  Dr. Fraser said 
that the veteran's loss of use of the shoulder was caused by 
loss of left shoulder muscle and nerves.  He added that the 
veteran had experienced frequent falls as a result of his 
situation.  

VA records added to the file in 2003 included a copy of a 
November 1996 orthopedic evaluation.  The examiner said that 
the veteran's left shoulder condition was most likely a 
rotator cuff tear of the left shoulder with adhesion and 
limited range of motion of the left shoulder.  This 
assessment was repeated in a June 1998 clinical entry.

Additional medical records also documented an ongoing problem 
with the left shoulder as well documenting a number of falls 
for the veteran.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2003).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, despite the veteran's involvement in a severe 
MVA in 1965 and being struck in the back with an A-frame in 
1972, there is no evidence of a left shoulder condition in 
service.  Moreover, there is no evidence to show a left 
shoulder condition, to include arthritis, in the several 
years immediately after service.  Thus, service connection 
for arthritis of the left shoulder, on a presumptive basis, 
is not in order.

The medical evidence of record clearly documents a pattern of 
falls for the veteran, beginning in at least 1986.  The 
several physicians of record have attributed the veteran's 
falls to leg weakness and instability due to the veteran's 
service-connected bilateral hip disabilities.  Further, the 
veteran was noted to have poor balance and ability to walk on 
slippery surfaces, again related to problems associated with 
his service-connected bilateral hip disabilities.

There is no doubt that the veteran suffers from a current 
left shoulder disability.  The left shoulder has been shown 
to have a limited range of motion attributable to diagnoses 
of adhesive capsulitis, residuals of a rotator cuff tear or 
bursitis/tendonitis.  The question is whether the condition 
can be linked to any service-connected disability.

The Board finds that there is credible evidence to show that 
the veteran's left shoulder disorder is directly related to 
falls sustained as a result of problems associated with the 
veteran's service-connected bilateral hip disabilities.  As 
reported, the evidence of record documents multiple falls 
that the several physicians have related to the veteran's 
problems with his hips.  Dr. von Wichman directly attributed 
the veteran's left shoulder problems to residuals as a result 
of a fall on the ice.  Other physicians have opined that a 
diagnosis of adhesive capsulitis and a rotator cuff injury 
are consistent with residuals from the falls.  

Although the cause of the veteran's left shoulder problems is 
not clearly stated in the record, the Board nevertheless 
finds that by resolving reasonable doubt in favor of the 
veteran, a grant of service connection for left shoulder 
disability is warranted as secondary to service-connected 
disabilities.  See Allen, supra; 38 C.F.R. § 3.310.

II.  Reduction of Left Hip Disability Rating

Service medical records for the veteran reflect that he was 
given a medical board for his bilateral hip complaints.  The 
problem was linked to Legg-Perthes disease, a typically 
congenital disease.  A January 1974 orthopedic clinic entry 
noted that the veteran had bilateral hip and back pain for 
over 6 months.  An April 1974 clinical notation reported on 
the veteran's continued problems with both hips, left worse 
than right.  A treatment option was for a full left hip 
replacement.

A January 1974 consultation at Walter Reed Army Medical 
Center reported x-ray evidence of bilateral coxa magnum with 
short necks bilaterally, worse on the left.  The assessment 
was that the hip was probably not disabling at the time but 
would probably need replacement in the future.  

The veteran was evaluated at Brooke Army Medical Center from 
May to June 1974.  The only pertinent physical examination 
findings were limited to the veteran's lower extremities, 
hips, and lumbar spine.  At that time neurological evaluation 
of the lower extremities, including motor strength, deep 
tendon reflexes and straight leg raising (SLR) testing were 
all normal.  The veteran used crutches, with a four-point 
gait to get around.  The diagnoses were Legg-Perthes disease 
(old) with residual bony deformity, of both femoral heads, 
resultant bilateral disabling hip pain, and severe bilateral 
hip limitation of motion.  

The veteran underwent medical board processing in July 1974.  
The veteran was noted to have bilateral hip pain with a 
normal neurological examination.  The medical board noted 
that the Walter Reed consultation said that the veteran 
needed total hip replacements.  He was told the same thing 
from Brooke Army Medical Center but the veteran was 
determined to be too young for the surgery.  The present 
condition portion of the summary said that the veteran had 
daily severe pain in his hips, and to a lesser degree in his 
knees.  He was unable to run, and could not participate in 
sports that involved so little activity as bowling.  He had a 
difficult time walking and this was getting progressively 
worse.  The veteran was said to be able to walk about two 
blocks before the pain became severe.  Prolonged sitting also 
caused pain and the veteran had to continually change 
positions.  The pain interfered with his ability to sleep.  

A physical evaluation board (PEB) recommended that the 
veteran be placed on the TDRL with a diagnosis of 
osteoarthritis of both hips and both knees causing painful 
motion.  The diagnostic code used was 5003.  The rating was 
30 percent.  The veteran was then placed on the temporary 
disability retired list (TDRL) in September 1974.

The veteran submitted his original claim for disability 
compensation benefits to VA in September 1974.  He sought 
service connection for osteoarthritis of both hips and knees, 
as these were the disabilities identified by the PEB.

The RO granted service connection for osteoarthritis of both 
hips and knees in November 1974.  The veteran was assigned a 
100 percent prestabilization rating, under 38 C.F.R. § 4.28, 
effective from September 30, 1974.  The rating decision did 
not provide for any division of the hips and knees as 
separate and distinct disabilities.  Rather they were rated 
as a single disability.  The rating decision also indicated 
that the prestabilization rating was assigned pending a 
physical examination to be scheduled prior to the expiration 
of one year.

The veteran was afforded a VA examination in May 1975.  The 
report said that the veteran had marked discomfort at extreme 
ranges of motion for the left hip.  The veteran had flexion 
to 85 degrees with a 15-degree flexion contracture.  
Abduction was measured to 25 degrees.  X-rays of the 
hips/pelvis were interpreted to show bilateral coxa magna 
senilis.  Coxa magna is defined as an enlargement and often 
deformation of the femoral head; usually referring to a 
sequela of Legg-Calve-Perthes disease or osteoarthritis.  
STEDMAN'S MEDICAL DICTIONARY 406 (26th Ed., 1995).  The 
examiner said that the veteran currently had very painful 
motion of the hips and was unable to walk without limping.  
The examiner recommended hip replacement surgery because of 
the severe changes in both of the veteran's hips.  He said 
that this would relieve the pain, give the veteran more 
stable hips, and allow for a freer range of motion.

The veteran underwent left total hip arthroplasty in May 
1975.  A September 1975 letter from Dr. von Wichman noted 
that the veteran had discontinued use of his crutches two 
weeks earlier but still had a limp and problems with his left 
hip.  Dr. von Wichman said it was too early for a meaningful 
evaluation.

The RO issued a rating decision in October 1975 in order to 
replace the prestabilization rating.  The veteran's 
disability was recharacterized as postoperative residuals of 
left hip total arthroplasty and osteoarthritis of the right 
hip.  The veteran's disability rating was separated into an 
80 percent rating for the left hip and a 30 percent rating 
for the right hip.  The combined ratings, along with a 
bilateral factor, kept the overall disability rating at the 
100 percent level.  The effective date of the change was from 
October 1, 1975.  The veteran's bilateral hip disabilities 
were rated under Diagnostic Code 5255.

A statement from the veteran's surgeon, D. R. Nolan, M.D., 
dated in April 1976, reported that the veteran still had some 
left hip pain but that all of his old pain was gone.  Dr. 
Nolan said that the veteran's right hip pain was almost 
crippling, whether at rest or with activity.  He anticipated 
the veteran having the right hip replaced in the near future.

Physical therapy records from Peninsula General Hospital 
reflect that the veteran received physical therapy for both 
hips for the period from June 1976 to August 1976.  The 
veteran's therapist said that the veteran did express relief 
from the treatments but this varied with each treatment.  She 
noted that the veteran continued to complain of much pain in 
the right hip and extreme sensitivity of the left hip to 
cutaneous pressure.

A March 1977 note from Dr. von Wichman reported that the 
veteran continued to have pain over the greater trochanter on 
the left and required periodic cortisone shots.  He said that 
the veteran had flexion to 90 degrees but had a 50 percent 
limitation in external-internal rotation and abduction.  The 
veteran was noted to walk with the assistance of two 
crutches.  He also said that the veteran was greatly disabled 
for any functional activities.  He said that he did not 
believe that the veteran's disability would improve.  

Dr. von Wichman again evaluated the veteran in March 1978.  
The veteran was noted to continue to use Canadian crutches.  
He complained of pain in both hips, slightly more on the 
right than the left.  The veteran was noted to have limited 
external-internal rotation as well as abduction and flexion 
on the right side, although no specific measurements were 
provided.  Dr. von Wichman reported that even passive 
movement, especially at the extremes caused discomfort.  The 
veteran's movements of the left hip were said to be limited 
to the same degree as on the right.  The veteran was noted to 
be an electrical engineer but felt totally disabled, as he 
was not able to move or sit in front of a computer.  He 
planned to make a career change.  Dr. von Wichman concluded 
by saying that the veteran was quite incapacitated since 
walking, standing, and sometimes even prolonged sitting 
caused discomfort in his hips.

The RO received notice from the Army of the veteran's 
permanent retirement for physical disability in June 1978.  
The notification letter said that the veteran was permanently 
retired as of June 30, 1978.  Specific information as to the 
actual disability was not included in the letter; however, 
the veteran's final disability rating was 80 percent (an 
increase from the original 30 percent when he was placed on 
the TDRL in 1974).

Another evaluation was received from Dr. von Wichman in May 
1979.  The veteran had been evaluated in April 1979.  The 
veteran was noted to be doing relatively well considering his 
severe incapacitation from the flattened right head of the 
femur and his left hip arthroplasty.  The veteran's right hip 
was noted to not work well and was limited in motion.  Dr. 
von Wichman said that this put a tremendous strain on the 
left hip.  He said that the veteran appeared to have to spend 
twice the amount of energy on regular walking than the normal 
person because of his bilateral deformity.  

Confirmed rating decisions continued the veteran's combined 
100 percent schedular rating in 1977, 1978, and 1979.  The 
ratings were based on the evaluations from Dr. von Wichman.

The veteran was evaluated by Dr. von Wichman in May 1980.  
The veteran was noted to continue using crutches.  He 
complained of intermittent problems that alternated between 
his hips.  The veteran continued to have a great deal of 
intermittent pain on the left side.  He attempted to relieve 
the pain by using his right side.  Dr. von Wichman said that 
this was a tremendous problem that could not be solved since 
the veteran's disease was bilateral.  He said that the 
veteran's actions to relieve the pain caused pressure on both 
the right and left hips.  He said that no drastic approach to 
treatment was recommended and that a conservative approach 
would be continued.  He also recommended that the veteran be 
reevaluated on the basis of necessity rather than 
arbitrarily.  He felt that evaluating the veteran on a 
routine basis was sort of awkward and probably not medically 
necessary.

The veteran's combined 100 percent rating was continued by 
way of a rating decision dated in July 1981.  The veteran was 
notified of the rating action that same month.  The RO also 
informed the veteran that, due to the chronic nature of his 
disability, he would not be scheduled for another review 
examination for five years.

The veteran was next afforded a VA examination in July 1986.  
The veteran reported that his hip function had deteriorated 
since his last examination.  The veteran said that he could 
walk approximately 1,000 feet at a slow pace on level ground.  
He said that he experienced frequent popping in his right 
hip.  He also said that he had very little muscle control 
over his left hip.  The veteran related that he suffered a 
fall two years earlier where he was rendered unconscious 
after striking his jaw.  He said that his hip gave way and 
caused the fall.  He reported that most of his pain was 
reasonably controlled through a combination of three 
different medications.  He took the medications in varying 
degrees depending on the severity of his pain.  The veteran 
related that if he exerted himself unduly he would have to 
resort to bedrest and sitting in a recliner for two to three 
days at a time.  This usually happened approximately twice a 
month; however it had had happened as often as 8-10 times per 
month.  He said that his right hip was starting to feel like 
the left hip just prior to the 1975 surgery.  He was very 
reluctant to consider surgery for the right hip because of 
the continued problems he experienced with his left hip.  The 
examiner said that x-rays of the hips showed the presence of 
a total hip prosthesis on the left and changes in the right 
hip consistent with old aseptic necrosis as well as increased 
deterioration of the acetabulum when compared to x-rays from 
1975.  The diagnoses were left hip replacement, status post 
aseptic necrosis of the hip and right hip arthritis.  The 
examiner said that the major problem with the left hip was a 
limitation of activity because of loss of muscle control.  
She said that there was no prospect for any improvement in 
his situation this far after surgery.  She said his activity 
level would be limited to sedentary and light walking.

The examiner provided an addendum to her report in September 
1986.  She reported a range of motion for the right hip from 
the earlier examination.  

The RO issued a rating decision in September 1986 that 
proposed to reduce the veteran's disability ratings for his 
hips.  The rating incorrectly listed the veteran's left hip 
rating as 70 percent (but no reduction) and proposed to 
reduce the right hip from 30 percent to 20 percent.  In 
addition, the rating decision established separate 
noncompensable disability ratings for each knee due to 
arthritis/limitation of flexion, rating both as 
noncompensable.  The result of the proposed rating would be a 
reduction from the veteran's prior combined 100 percent 
evaluation to 80 percent.

The veteran disagreed with the proposed reduction in 
September 1986.  The veteran said that the examination report 
did not adequately assess his level of hip pain or note that 
he would be able to walk any distance only if it was under 
ideal conditions and he had taken medications and was able to 
take a break.  Overall the veteran strongly disputed that his 
bilateral hip disabilities had shown any level of 
improvement.

The veteran was scheduled for a hearing in November 1986.  
However, it was decided at the hearing to cancel any further 
proceedings and afford the veteran a comprehensive VA 
examination.

The RO issued a rating decision in December 1986.  The rating 
decision correctly listed the veteran's left hip disability 
as 80 percent and said that it was "restoring" the prior 30 
percent rating for the right hip pending receipt of a VA 
examination report.  Bilateral noncompensable ratings for 
arthritis of the knees remained in effect. 

The veteran was afforded a VA orthopedic examination in 
December 1986.  The examiner stated that his examination was 
limited to the hips.  The examiner said that the veteran had 
used crutches in the past but said that the veteran had not 
used any ambulatory aid since 1976.  He said the veteran said 
that it was because pain in both upper extremities precluded 
his use of crutches or canes.  The veteran's estimated 
standing time was given as 15 minutes and estimated walking 
distance as 200 feet.  The veteran's medications were listed 
as Vicodin, Nalfon, Ponstel and Norgesic Forte.  The examiner 
reported that the veteran walked with a slow gait but did not 
use crutches or a cane at the examination.  The examiner 
reported that the veteran had a range of motion of extension 
to 0 degrees and flexion to 90 degrees for the left hip.  
Abduction of the left hip was recorded as 35 degrees and 
right hip as 20 degrees.  The examiner reviewed x-rays from 
1975, 1981 and October 1986.  He said that they demonstrated 
a left total hip replacement with wiring around the 
trochanter on the left side.  The diagnostic impressions were 
status post left total hip replacement with continued chronic 
hip complaints and incongruity of the right hip joint, 
etiology uncertain.

The veteran was also afforded a VA rheumatology examination 
in January 1987 to evaluate complaints of pain in the hips, 
knees, cervical and thoracic spine and both shoulders.  The 
veteran reported continuous aching in the area of the left 
hip.  The veteran related that he had fallen earlier in the 
day and landed on his left shoulder.  The examiner said the 
veteran was limited to sitting to about 30 minutes and 
walking for 100 yards without rest.  The examiner also said 
that the veteran used crutches and got around slowly.  The 
veteran was observed to move slowly in the examining room 
without assistance but was also observed using crutches in 
the hallway and relying on physical assistance from his wife.  
The examiner said that the veteran's range of motion 
measurements were contained in a separate report from a 
physical therapist.  The examiner reported that there were a 
number of trigger points including the lateral aspects of the 
hips.  Response to light touch was normal over the distal 
extremities.  Deep tendon reflexes were symmetric and present 
bilaterally.  Manual muscle testing could not be accurately 
performed because of pain and restricted motion of the 
extremities.  The examiner said that x-rays of the hips 
demonstrated a total left hip replacement and an abnormal 
configuration of the right femoral head which was incongruent 
relative to the architecture of the right acetabular portion 
of the ilium bone.  

The examiner provided a pertinent impression of status post 
left hip replacement.  The examiner said that he believed 
that the veteran sustained developmental or acquired 
anomalies of the hip joints prior to military service with 
subsequent related occurrence of osteoarthritis that involved 
first the left hip and subsequently the right hip.  

Records from Peninsula Physical Therapy were associated with 
the claims file in January 1987.  A January 1987 report noted 
that the veteran complained of continuous pain.  His gait was 
described as stiff and guarded.  The physical therapist said 
that the veteran manifested a right lateral list of his trunk 
and stepped heavier on his right lower extremity during gait.  
The veteran's gait was described as slow and laborious and 
unsteady.  She said the veteran was unable to use crutches or 
canes to stabilize his gait due to pain and weakness in his 
shoulder girdle and upper extremities.  She also said that 
the veteran had fallen several times.  The veteran's muscle 
tone was described as low in the trunk and extremities and 
muscle bulk was described as small and atrophic in the trunk 
and extremities.  The therapist reported that, in addition to 
the veteran's bilateral hip condition, he also had 
degenerative osteoarthritis in both shoulders, entire spine 
and knees.  She said that the veteran was in constant pain 
and movement and position change was severely painful.  Even 
at rest the veteran was in pain.  She said that sleep and 
rest were interrupted and intermittent due to a lack of 
finding a position comfortable to him.  Active range of 
motion for the left hip measured flexion to 85 degrees and 
extension to -15 degrees.  Abduction was listed as 5 degrees.  
Passive range of motion for the left hip was 95 degrees of 
flexion, -10 degrees of extension and 17 degrees of 
abduction.  The therapist reported that the veteran was in 
constant pain throughout the examination.  She said that she 
had worked on and off with the veteran for the past 10 years 
and that physical therapy had provided only mild temporary 
pain relief.  She said that his hip range of motion and 
strength were inhibited by pain and that this interfered with 
his normal activities of adult daily living (ADL).  She also 
said that he required assistance with some ADL but was able 
to do others independently but with great difficulty.  She 
opined that the veteran's condition had worsened a great deal 
since she first saw him in 1976.  She felt that his prognosis 
for improvement was poor and that the degenerative nature of 
his illness would only worsen.  

A letter from Senator Stevens of Alaska was received in 
January 1987.  The letter transmitted a separate letter and 
medical evidence submitted by the veteran.  One item was a 
letter from D. O. Pitts, D.D.S. and dated in October 1986.  
Dr. Pitts said that he had treated the veteran over the past 
several months for problems with his teeth associated with 
severe clenching and bruxism.  He said that the veteran 
associated his clenching and bruxism with extreme pain 
radiating from his hip area.  Dr. Pitts stated that he could 
attest to the pain because of the difficulty he had in 
arranging the veteran in a dental chair for treatment.

Another item was a letter from Dr. Garnett, also dated in 
October 1986.  Dr. Garnett said that he had followed the 
veteran since August 1986 due to significant pain from 
degenerative arthritis of the shoulders and knees.  He said 
that x-rays also demonstrated marked degenerative changes 
throughout his spine and hips and that the veteran was kept 
pain free only through the use of Talacen.  He said that the 
veteran reported significant enough pain that he even had to 
have reconstructive dental surgery done due to clenching his 
teeth from the pain.  He said that, based on August 1986 x-
rays, the veteran's overall prognosis was very poor.  Dr. 
Garnett said that, because of the significant degenerative 
changes throughout the veteran's spine and hips, he 
anticipated a course of unrelenting pain that would become 
gradually less controllable with time.  He said that he had 
cautioned the veteran about the use of chronic narcotic 
analgesics over a long term because of his anticipated 
permanent course of pain from the slowly progressive 
degeneration of his joints.  

The RO issued a comprehensive rating decision in March 1987.  
In regard to the veteran's left hip the decision reduced his 
rating from 80 percent to 50 percent and referred to 
Diagnostic Codes 5054-5255 as the pertinent codes for the 
disability.  The veteran's rating for right hip arthritis was 
reduced from 30 percent to 20 percent.  In addition, service 
connection was established for lumbar arthritis (40 percent), 
cervical arthritis (30 percent), thoracic arthritis (10 
percent), lip and nasal scars (10 percent), and nasal 
fracture without breathing obstruction (noncompensable).  
Further, the veteran's left knee arthritis rating was 
increased to 30 percent and his right knee rating increased 
to 20 percent.  The veteran's overall combined disability 
rating remained at the 100 percent level.  The only evidence 
reviewed by the RO was the December 1986 and January 1987 VA 
examination reports.  There was no reference to the physical 
therapy report or the letters from Dr. Pitts or Dr. Garnett.  

The issue identified throughout the pendency of this appeal 
has been entitlement to an increased evaluation for the 
veteran's left hip.  Although this issue has been developed 
and will be addressed in the remand portion of this decision, 
the related issue of the veteran's entitlement to a 
restoration of the 80 percent evaluation, effective from the 
date of reduction to 50 percent in September 1986 must first 
be addressed.  

A total hip replacement with prosthesis at the head of the 
femur or acetabulum will receive a 100 percent evaluation for 
one year following implantation of prosthesis.  Thereafter, a 
90 percent evaluation is warranted when there is painful 
motion or weakness such as to require the use of crutches.  A 
70 percent evaluation is warranted for markedly severe 
residual weakness, pain or limitation of motion.  A 
50 percent evaluation is warranted for moderately severe 
residuals of weakness, pain, or limitation of motion.  The 
minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5054.  The same rating criteria were in effect from 
1986.  

In addition, disabilities involving the hip and thigh will be 
rated at 90 percent where there is extremely unfavorable 
ankylosis of the hip, the foot not reaching the ground and 
crutches necessitated.  A 70 percent rating would be granted 
for intermediate ankylosis and a 60 percent rating for 
favorable ankylosis in flexion at an angle between 20 and 40 
degrees and alight adduction or abduction.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5250.  Also a disability involving a 
flail joint of the hip warrants an 80 percent rating under 
Diagnostic Code 5254.  Finally, an impairment of the femur 
involving a fracture of the shaft or anatomical neck with 
nonunion, loose motion (spiral or oblique fracture) is to be 
rated as 80 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  Where there is nonunion without loose motion, 
weightbearing preserved with aid of brace, a 60 percent 
rating is in order.  Where there is a fracture of the 
surgical neck with a false a joint, a 60 percent rating is 
appropriate.  Id.

As noted above, the veteran was originally granted a 100 
percent prestabilization rating in November 1974 in 
accordance with 38 C.F.R. § 4.28.  The disability rating 
referred to osteoarthritis of both hips and knees.

The veteran underwent a left total hip replacement in May 
1975.  The RO issued a rating decision in October 1975 to 
replace the prestabilization rating.  The veteran's 
disabilities were listed as postoperative residuals of a left 
hip total arthroplasty and arthritis of the right hip.  The 
veteran was assigned an 80 percent rating for the left hip 
under Diagnostic Code 5003-5255 and a 30 percent rating for 
the right hip under the same diagnostic codes.  The combined 
disability rating, with the addition of a bilateral factor, 
was 100 percent.  The veteran was also assigned a 100 percent 
rating for one year to be reevaluated one year after surgery.  
(The Board notes that Diagnostic Code 5003 is used to 
evaluate disabilities relating to degenerative arthritis 
under 38 C.F.R. § 4.71a).

The veteran was evaluated a number of times over the next 
several years with rating decisions being issued in February 
1977, March 1977, March 1978, June 1979, and July 1981 that 
confirmed, and continued, his 80 percent disability rating 
for the left hip as well as his combined rating of 100 
percent.  The veteran was informed in July 1981 that he would 
not be reexamined for another five years because of the 
chronic nature of his disabilities.

In light of the above evidence it is clear that the veteran's 
80 percent rating for his service-connected left hip 
disability was clearly in effect for more than five years.  
Therefore, the provisions of 38 C.F.R. § 3.344 are for 
application.  

The provisions of 38 C.F.R. § 3.344(a) require a review of 
the entire record of examinations and the medical-industrial 
history to ascertain whether the recent examination was full 
and complete.  Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis of reduction.  Ratings will not be reduced on 
any one examination, except where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated, and it is reasonably certain that any 
material improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the circumstances on which rating reductions can occur are 
specifically limited, and carefully circumscribed by 
regulations promulgated by VA.  Dofflemyer v. Derwinski, 
2 Vet. App. 277, 280 (1992).  

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
disability, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that, in any rating 
reduction case, not only must it be determined that 
improvement in the disability has occurred, but also that 
improvement reflects an improvement in the veteran's ability 
to function under the ordinary conditions of life and work.  
In Brown, the Court also held that where a rating had been in 
effect for over five years, based upon a review of the entire 
record of examinations, and not merely the most recent 
examination, a specific finding of "material improvement" in 
the condition must be made to sustain a reduction action.  
Brown, 5 Vet. App. at 419-20.  

The Board finds that the evidence in March 1987 did not 
demonstrate that the veteran's left hip replacement residuals 
underwent material or sustained improvement during the period 
of his long-standing 80 percent evaluation.  The Board also 
finds that the RO's rating reduction was based, in large 
part, upon the results of the December 1986 and January 1987 
VA examinations with neither a review nor objective 
discussion of the entire clinical-industrial history.  
Moreover, these examinations did not include any opinion or 
discussion with respect to any improvement in the veteran's 
left hip disability.  This is noteworthy in light of the 
multiple statements of record regarding the severity of the 
veteran's left hip disability to include the many comments 
that there was no improvement expected.  This very statement 
was repeated by the VA examiner in July 1986 when she said 
that there was no prospect for improvement that far after 
surgery.  The December 1986 and January 1987 examinations did 
not demonstrate "sustained improvement" of the veteran's left 
hip that was likely to be maintained under the ordinary 
conditions of life.

Accordingly, the Board finds that the reduction in the rating 
assigned the veteran's service-connected left total hip 
replacement from 80 to 50 percent effective from September 
1986 was not proper.  The 80 percent evaluation should be 
restored as though the reduction had not occurred.  



III.  Loss of Use of the Left Foot

The veteran contends that the residuals from his left hip 
surgery have effectively resulted in the loss of use of his 
left foot.  The veteran maintains that he is unable to 
maintain his balance, or walk because of weakness and severe 
pain in the left hip.

The veteran submitted additional medical records in September 
1988.  Included in the records was a letter from Dr. von 
Wichman dated in November 1986.  Dr. von Wichman said that it 
was his medical opinion that the veteran was severely 
incapacitated, especially on account of his hips and that 
they would progressively give him more problems.  

The veteran and his wife testified at a hearing at the RO in 
October 1988.  The veteran said that he no longer used 
crutches to get around because he no longer felt safe using 
them.  The veteran said that on a majority of nights he would 
experience severe pain, from several areas of his body not 
just his hips that would cause him to clamp down with his 
jaws.  He said he would work his teeth to the point of 
causing bleeding in his mouth.  He described his difficulties 
in getting out of bed and how easy it was for him to fall 
because of his legs giving way.  He said that he did not get 
out of the house often but would drive his wife to work.  He 
described other activities that he would engage in while at 
home.  He said that he tried to stay active.  The veteran 
said that some days he could walk 5 feet on a level surface, 
some days 50 feet and other days up to 100 feet.  He could go 
up steps but said that it was a major problem to go down 
steps.  

The veteran included a statement from Dr. Garnett that was 
dated in October 1988.  Dr. Garnett said that the veteran had 
been totally disabled for many years due to severe 
degeneration in his hips.  He said that the veteran's left 
hip had gotten progressively weaker and lost considerable 
support in the last few years.  He said that it appeared that 
the veteran's prosthesis was probably loosening to the point 
where it was becoming totally useless for him for a left leg 
support.  Dr. Garnett added that the veteran's leg muscles 
had atrophied to the point where he would fall and was unable 
to support himself with crutches due to severe limb girdle 
disease of the shoulders.  Dr. Garnett further stated that 
the veteran had ". . . reached the point where he had 
significant loss of use of his left leg.  He has less 
functional use of his left leg than if he was to have an 
amputation and a prosthesis."  He also said that the veteran 
had become unstable in balance and propulsion with the left 
leg.  This was further exacerbated by the severe degenerative 
arthritis of the veteran's right leg, which had caused 
significant atrophy in that leg.  Finally, Dr. Garnett said 
that the veteran had fallen many times and did not have the 
muscle control to keep from falling.  It was noted that the 
veteran was becoming progressively more limited in his 
capabilities of moving.

Additional records from Dr. von Wichman were received in 
January 1989.  An entry dated in December 1988 noted that the 
veteran had a terrible time in the winter because he had no 
control over his legs.  Dr. von Wichman noted that the 
veteran said that he had trouble navigating on a normal floor 
and that his left leg would frequently give way on him.  

The veteran was afforded a VA Aid and Attendance examination 
in November 1993.  The examiner included a copy of his 
examination report and a transmittal letter to VA, both of 
which were dated in November 1993.  In the examination report 
the examiner noted that the veteran related his problems to 
his hips and knees.  The veteran said that his problem was 
that his left leg would give way and cause him to fall.  His 
right leg had also started to give way as well and he would 
suffer falls as a result.  The veteran told the examiner that 
he sometimes would fall down and be unable to get up.  The 
veteran did leave his home unaccompanied on occasion.  He 
said that this might be once a year.  He also told the 
examiner that he walked with a cane at home but did not have 
a cane at the examination.  The veteran said that he had to 
use his left arm to put pressure on his left thigh as he 
walked.  

On physical examination the veteran was noted to sit with a 
normal posture.  He was observed to lean toward his right and 
press his right hand on the anterior thigh.  The examiner 
said that there was no evidence of asymmetry of the lower 
extremities, although they were not measured specifically.  
The examiner said that it was very difficult to assess the 
veteran's true functional abilities.  He noted that the 
veteran had significant pain behavior.  The examiner remarked 
that the veteran might benefit from a very objective 
assessment from someone such as a physical therapist that was 
trained in measuring functional capacity.  The examiner said 
that it was clear from the veteran's interview and history 
that he had a strong belief in his need for assistance.  The 
examiner concluded by saying that, based on this brief 
meeting and assessment, he was not able to truly determine 
the veteran's functional capacity.

The veteran was afforded a VA neurological examination in 
December 1993.  The veteran appeared at the examination with 
a cane.  The examiner noted that the veteran complained that 
his knees ached frequently because of uneven wear secondary 
to trying to favor his left leg and left hip.  The veteran 
said that he frequently used his right leg to support himself 
and that his left leg would give out.  The veteran also 
frequently used a cane or crutches to get around.  The 
examiner said that there was decreased left quadriceps and 
hamstring strength but this seemed mostly secondary to 
response of pain.  He said that it was quite difficult to get 
the veteran to fully contract his leg because of a 
significant amount of pain.  The examiner said that the 
veteran was quite unstable because of a diffuse weakness of 
the hip musculature.  Tandem and reverse tandem gait could 
not be done because of the hip instability.  

The veteran was afforded a VA orthopedic examination in 
January 1994.  The examiner noted that the veteran estimated 
that he could sit for 2 hours, stand for 5-7 minutes, and 
walk 100 feet without a cane and 200 feet with a cane.  The 
veteran was noted to walk with a marked limp, antalgic type, 
which favored the left lower extremity.  The veteran said 
that he was unable to toe or heel walk on the left side but 
could do this on the right side.  The veteran could do a one-
quarter squat or deep knee bend and recover but did this with 
the left knee extended.  A measurement of the veteran's thigh 
circumference was equal for both thighs.  X-rays of the left 
hip showed a cemented acetabulum with superior lateral 
lucency around the cement.  There was also apparent 
protrusion position of the acetabulum.  There was a cemented 
femoral component which seemed solid without lucency and the 
trochanter was wired.  The examiner's impression was status 
post left total hip replacement with possible loosening of 
the acetabular component.  

The veteran submitted additional evidence in February 1996.  
Included was a chart entry from Dr. Anderson, dated in 
December 1993.  The veteran had pain in both hips.  The left 
hip was noted to feel like it was grating and the right hip 
would pop.  Dr. Anderson said that he had watched the veteran 
function in public for the last year and said that he had 
difficulty moving except on level ground and then only at a 
slow pace.  Dr. Anderson said he had seen the veteran nearly 
fall on a number of occasions.  He said that the veteran had 
difficulty in using crutches or a cane for support due to 
weakness in his shoulder.  Dr. Anderson noted that the 
veteran was capable of driving a car but was virtually 
incapable of any emergency action or handling problems by 
himself and desired to have his wife with him when he 
traveled.  He said that this was a convenience that was fully 
warranted by the veteran's physical condition.

The veteran submitted additional evidence to include a number 
of x-ray reports regarding his left hip.  A number of the 
reports indicated that there appeared to be loosening of the 
veteran's prosthesis and that there was an acetabular 
protrusio.  Clinical records from Dr. Fraser, dated in March 
1999, noted complaints of severe left hip pain.  Dr. Fraser 
noted that the veteran said that he had fallen at home the 
previous December and continued to experience severe left hip 
pain.  The veteran said that he had fallen three times in the 
past year.  Dr. Fraser noted that the left leg was shorter 
than the right and that the veteran leaned to the left.  He 
said that the veteran was able to flex his leg but had a pop 
when the leg was flexed to about 80 degrees.  He said that 
the leg could be flexed more than the 80 degrees.  The 
veteran had extension to 90 degrees.  The veteran could not 
rotate his hip secondary to severe pain.  

The veteran also submitted a letter he received from S. S. 
Tower, M.D., dated in May 1999.  Dr. Tower said that he had 
reviewed x-rays of the veteran's left hip.  He said that the 
x-rays showed that the socket was very loose and that it was 
probably prudent to have the hip re-done within the next six 
months.  He advised the veteran that it was prudent for him 
to use his walker and avoid putting any more pressure on the 
left foot than absolutely necessary.  

The veteran also included clinical records, and several 
letters, from Dr. Fraser for the period from October 1996 to 
May 2000.  An entry dated in January 1997 noted that the 
veteran had to move his left leg with his hands in order to 
move the leg.  The doctor noted that the difficulty moving 
the leg was due to atrophy of the muscles.  Dr. Fraser wrote 
a letter to VA in January 1997 requesting authorization for 
care of the veteran.  He said that the veteran suffered from 
loss of use of his left shoulder and left hip.  He noted that 
the veteran's left hip prosthesis had broken loose, deepening 
its position and rotating in the acetabular bone area.  He 
said that the veteran had real difficulty using his left leg 
and walked with a cane.  The veteran was seen in July 1999 
for complaints of severe left leg pain.  The veteran had 
fallen on the previous Thursday.  Dr. Fraser noted that the 
veteran complained of having difficulty in standing up from a 
chair or from changing positions and was not able to put any 
weight on the left leg.  An entry dated in October 1999 
reported that the veteran had fallen on his right hip and 
developed a hematoma.  He noted that the veteran was walking 
with two crutches and had a lot of difficulty moving.  He 
said that the veteran appeared to be in constant pain.  Dr. 
Fraser noted that he advised the veteran to have surgery done 
before he fell and had a serious problem with perforation of 
the acetabulum.  He said the veteran was encouraged to have 
the preparation done for replacement of the left hip as soon 
as possible.

Associated with the claims file are copies of VA records for 
the period from November 1996 to February 2003.  The veteran 
was noted to use a wheelchair to get around and to not have 
muscular control of his left leg.  A November 2002 clinical 
entry noted that the veteran complained of pain of 9 on a 
scale of 1-10.  He complained of pain and weakness in his 
left leg and left arm.  He reported very little activity 
outside of his house other than going to the doctor, drives 
and haircuts.  The examiner reported marked atrophy of the 
left hamstring and left quad.  The examiner said that there 
was a marked decrease in the range of motion for the left hip 
with flexion to 20 degrees.  X-rays of the hips and pelvis 
were done in February 2003.  The x-rays were interpreted to 
show that the veteran's left hip prosthesis was superiorly 
rotated.  There was some lucency surrounding the acetabular 
prosthesis that suggested loosening.  There also appeared to 
be superior and lateral subluxation of the femoral prosthesis 
relative to the acetabular prosthesis and superior 
displacement of the proximal femur, which appeared to abut 
bony portions of the acetabulum.  The radiologist said that 
the findings had worsened since the previous examination of 
"March 2003".  

Additional medical records reflect that the veteran continued 
to have problems with his left hip to include severe pain, 
weakness and difficulty in using the leg.  The veteran was 
advised by Dr. Fraser not to travel any distance because of 
the danger posed by the loosened prosthesis in the left hip.  

Special monthly compensation is payable if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of a foot.  Loss of use of a 
foot will be found to exist when no effective function 
remains, such as the properties of balance and propulsion, 
other than that which would be equally well served by an 
amputation stump with use of a suitable prosthetic device.  
For example, complete paralysis of the external popliteal 
nerve and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances, will be taken as loss of use of the foot.  
38 U.S.C.A. § 1114 (k) (West 2002); 38 C.F.R. §§ 3.350(a), 
4.63 (2003).

In reviewing the evidence of record the Board finds that the 
veteran's medical condition is such as to satisfy the 
criteria for the award of special monthly compensation for 
the loss of use of his left foot.  The evidence shows a 
continuous, and inexorable, decline in the condition of the 
veteran's left hip from the time of his surgery in May 1975.  
Initially, the veteran enjoyed some success in regaining use 
of the left leg; however, the success was not long lived.  
The veteran began to experience increased pain and loss of 
function over the years, to include a loss of balance and 
propulsion as noted by both VA and private doctors.

A number of falls is clearly documented in the treatment 
records.  Dr. Anderson related in December 1993 that he had 
observed the veteran in public for the previous year and 
noted that the veteran had difficulty moving except on level 
ground and then only at a slow pace.  He also said that he 
had personally seen the veteran nearly fall on a number of 
occasions.  Further, the veteran had difficulty in using 
crutches or a cane due to problems with his upper 
extremities.  Dr. Fraser reported in January 1997 that the 
veteran had to move his left leg with his hands in order to 
move the leg.  He ascribed the difficulty in moving the leg 
to atrophy of the muscles.  Dr. Tower advised in 1999 that 
the veteran use a walker to avoid putting any unnecessary 
pressure on the left foot.  These items are highlights of a 
significant body of evidence that support those findings.

In light of these findings, the Board concludes that the 
weight of the evidence supports the claim for special monthly 
compensation based on the loss of use of the left foot.  In 
other words, no effective function remains other than that 
which would be equally well served by an amputation stump 
with use of a suitable prosthetic device.


ORDER

Service connection for a left shoulder disability (adhesive 
capsulitis, residuals of a rotator cuff tear and 
bursitis/tendonitis) is granted.

Subject to the law and regulations governing the payment of 
monetary benefits, restoration of an 80 percent evaluation 
for residuals of a left total hip replacement from September 
30, 1986, is granted.

Entitlement to special monthly compensation because of loss 
of use of the left foot is granted, subject to the 
regulations governing the payment of monetary awards. 


REMAND

The veteran's case is a complicated one that encompasses 
several disparate issues and extends over a number of years.  
Because of the complexity of the case and the passage of 
time, circumstances have necessitated a remand in the past to 
comply with the dictates of then-existing law and 
regulations, and changes thereto.  Sometimes a remand has 
been required to afford the veteran due process in light of 
his own requests.  Such is the situation at this time.  A 
remand is required to comply with changes in the law and to 
afford the veteran due process.

At the outset, the Board notes that the issue of a hearing 
for the veteran has been addressed several times since his 
original hearing in October 1988.  At various times the 
veteran was scheduled for Travel Board hearings in Portland, 
Oregon, Seattle, Washington, and Anchorage, Alaska.  However, 
the veteran has not reported for any of the scheduled 
hearings for a number of reasons.  The most recently 
scheduled hearing, a Board hearing, was scheduled to be held 
at the RO in Anchorage, Alaska, in February 2003.  The 
veteran submitted evidence that he would not attend the 
hearing because he was advised by his doctor not to travel 
any significant distance as it could be harmful to the 
veteran's health.

The veteran's attorney informed the assigned VLJ that the 
veteran no longer wanted a Board hearing but desired a DRO/RO 
hearing, preferably in the Kenai, Alaska, area.  The Board 
contacted the RO, via e-mail, in April 2003 to inquire if it 
were possible to accommodate the veteran's request for a 
hearing outside of the Anchorage area.  The RO responded that 
they could not provide a hearing outside of Anchorage.  

Accordingly, given the arrangement made by the VLJ who was 
assigned to hear the veteran's case in February 2003, the RO 
must again contact the veteran and his attorney to ascertain 
if the veteran still desires to attend a hearing at the 
Anchorage RO before a DRO.  The veteran and his attorney are 
advised that, unless circumstances change, the RO (and the 
Board on a travel basis) can only hold hearings at the RO in 
Anchorage.  If the veteran still desires to be afforded a 
hearing it will have to be at the RO.

The Board notes that the August 2002 Board remand was limited 
to the sole issue of scheduling the veteran for a Travel 
Board hearing.  The previous remand occurred in August 2000 
when the case was returned to the RO in order to obtain VA 
examinations and outstanding evidence.  

Subsequent to the August 2000 remand, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was enacted in November 
2000.  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are not applicable in this case, the changes "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.  The Court has strictly interpreted the 
requirements to provide the required notice and the duty to 
assist in the development of a claim.  Accordingly, the 
veteran must be informed of the evidence necessary to 
substantiate his claims for the benefits sought on appeal.

The Board notes that the RO wrote to the veteran on January 
17, 2002.  The letter was to provide notice to the veteran of 
his rights in the VA claims process.  The letter notified the 
veteran of elements he needed to satisfy to establish service 
connection, entitlement to SMC, or entitlement to increased 
ratings for the issues on appeal.  The letter also informed 
the veteran that he had until February 17, 2002, to submit 
the necessary evidence.  The letter did not tell the veteran 
that he had up to one year to submit any additional evidence 
or information in support of his claim.  38 U.S.C.A. 
§ 5103(b).

In May 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2)(ii) (allowing the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 
38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  The practical result of the DAV decision is 
that it prohibits the Board from providing notice of the VCAA 
to claimants in the first instance.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007 
(Fed. Cir. Sept. 22, 2003), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development and to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice 
to submit additional information or evidence.  38 U.S.C.A. 
§ 5103.

The veteran's cervical spine disability has been evaluated 
under Diagnostic Code 5293 relating to disabilities involving 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a (2003).  
The regulations pertaining to rating intervertebral disc 
syndrome disabilities were amended in August 2002 and again 
in August 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  As such, 
the veteran's cervical spine disability must be reevaluated 
in light of the amended regulations.

In regard to the veteran's service-connected bilateral knee 
disabilities, the Board notes that the RO has rated them 
under Diagnostic Codes 5003-5257 pertaining to disabilities 
involving degenerative arthritis (Diagnostic Code 5003) and 
disabilities involving instability of the knee (Diagnostic 
Code 5257).  38 C.F.R. § 4.71a.  

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where service-
connected knee disability includes both limitation of motion 
and instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97.  The basis for this opinion was that the 
applicable rating criteria "suggest that those codes apply 
either to different disabilities or to different 
manifestations of the same disability. . ."  Id.

The veteran's bilateral knee disabilities must be reevaluated 
and the appropriate diagnostic code(s) should be used to 
reflect the actual status of the veteran's current 
disabilities.  The Board notes that the assignment of a 
particular diagnostic code to evaluate a disability is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The issue of an increased rating for the veteran's service-
connected left hip disability must also be reassessed in 
light of the restoration of the 80 percent disability rating.  

Because of the passage of time, it has been a number of years 
since the veteran was afforded a VA compensation and pension 
(C&P) examination to assess the current level of his several 
service-connected disabilities.  The Board notes that the 
issues of scheduling examinations, location for the 
examinations, and whether or not x-rays should be part of the 
examinations have resulted in disagreements in the past, to 
include the veteran not reporting for an examination 
requested in response to remands from the Board.  The Board 
is not unsympathetic to the veteran's concerns both in regard 
to being subjected to more examinations and being able to 
have the examinations near his home because of the status of 
his left hip.  However, unless the veteran can provide 
private records that are suitable for use in lieu of a C&P 
examination or there are VA treatment records that could 
serve the same purpose, it appears that new examinations will 
be necessary in order to afford the veteran the assistance he 
is entitled to and to provide current information regarding 
his disabilities.  The veteran is free to decline to report 
for any examination; however, he must be made aware that if 
he chooses to not report for an examination, without good 
cause, any original claim may be decided based on the 
evidence of record and any claim for an increase must be 
denied.  38 C.F.R. § 3.655 (2003).  

The last supplemental statement of the case was issued in 
February 2000.  Since that time a substantial amount of 
evidence has been submitted or developed in the case.  This 
includes a VHS tape submitted by the veteran in February 2002 
as well as a significant amount of evidence submitted by the 
veteran since February 2003.  The VHS tape was noted on the 
VA Form 8 when the veteran's case was certified on appeal to 
the Board in February 2003; however, the contents of the tape 
have apparently not been addressed by the RO.  A supplemental 
statement of the case must be issued that takes into 
consideration all of the evidence added since February 2000, 
to include a discussion of the contents of the VHS tape.  See 
38 C.F.R. § 19.31 (2002).

Finally, the veteran's rating for osteoarthritis of the right 
hip was also reduced at the time of the March 1987 rating 
decision.  The veteran wrote to the VA Chief of Staff in May 
1987.  In his letter, the veteran expressed his disagreement 
with the reductions of his service-connected bilateral hip 
disabilities.  He also argued for an increased rating for 
both disabilities.  The veteran's letter was forwarded to the 
RO in July 1987.

The RO wrote separate letters to the veteran and his attorney 
in August 1987.  The letters advised that the RO was unable 
to determine if there was any valid notice of disagreement on 
file.  The attorney was requested to provide a statement 
detailing any specific disagreement or claim that should be 
processed.

Additional correspondence from the veteran dated in August 
1987 is of record.  The items of correspondence contained 
several detailed submissions from the veteran wherein he 
expressed his displeasure and disagreement with VA's actions 
concerning his disability status.  The veteran continued to 
object to the reduction of his disability ratings for his 
service-connected hip disabilities.

A review of the claims file shows that the issue involving an 
increased rating for the left hip disability was carried 
forward.  The right hip disability evaluation was not.  This 
was noted at the time of the Board remand in August 2000.  

The Board finds that the veteran has submitted a timely 
notice of disagreement with the reduction of his rating for 
his service-connected right hip disability and has expressed 
his belief that a higher rating for his right hip is 
warranted rather than a reduction.  38 C.F.R. §§ 20.201, 
20.302 (2002).  He must therefore be issued a statement of 
the case (SOC) in response to his timely notice of 
disagreement.  See Manlincon v. West, 12 Vet. App. 328 
(1999).  An SOC should be issued on this issue unless the 
veteran's claim is resolved in some manner, such as by a 
decision review officer (DRO) review or a complete grant of 
benefits sought, or the claim is withdrawn.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105 (West 2002).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The veteran must be contacted 
and requested to state his desires 
in regard to a hearing at the RO.  
The veteran should be advised as to 
whether or not the hearing can be 
held away from the RO and near the 
veteran.  If the veteran still 
desires to have a hearing, a hearing 
to be conducted by RO personnel must 
be scheduled for him.  

3.  After completion of these 
actions, the veteran should be 
afforded an examination of his 
cervical spine, left hip, left knee 
and right knee disabilities.  The 
examination for the cervical spine 
disability must include the 
orthopedic and neurological 
components to comply with the change 
in regulations.  The claims file and 
a copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished.  All clinical findings 
necessary to apply rating criteria 
found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001), those 
set forth at 67 Fed. Reg. 54,349 
(Aug. 22, 2002), and the new general 
criteria used to evaluate diseases 
and injuries of the spine found at 
68 Fed. Reg. 51, 456-57 (Aug. 27, 
2003) should be made.  Range of 
motion studies must be conducted and 
all functional losses should be 
identified, such as pain on use, 
weakness, incoordination, 
fatigability, etc.  Functional loss 
should be equated with limitation of 
motion beyond that shown clinically.  
Left or right knee instability 
should be specifically noted in 
addition to limitation of motion or 
other functional losses.  The report 
of examination must include a 
complete rationale for all opinions 
expressed.

4.  The veteran should also be 
afforded a VA examination to 
determine his ability to leave his 
home.  The claims file should be 
provided to the examining physician 
for review prior to the examination.  
At the conclusion of the evaluation, 
the examiner should express an 
opinion as to the medical 
probability that the veteran is 
housebound due to his service-
connected disabilities. A complete 
rationale should be provided for any 
conclusions reached.

5.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should specifically 
refer to the new rating criteria for 
Diagnostic Code 5293.

6.  The RO should issue a SOC 
pertaining to the issues of 
propriety of a reduction of a 30 
percent rating for osteoarthritis of 
the right hip as well as an 
increased rating for the same 
disability.  If, and only if, a 
substantive appeal is timely filed, 
these issues should be returned to 
the Board.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



